The opinion of the court was delivered by
Harvey, C. J.:
Following our former opinion, counsel for appellant filed a motion for rehearing, which was granted, and the case was set for our July session. It was reargued by counsel, who filed additional briefs, and a brief was filed amici curiae. The court has reconsidered the questions orginally argued and those argued on the rehearing, and has also considered the briefs, and finds no reason to disturb its former decision.
The court adheres to the order of affirmance.